Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 02 June 2021. Claims 1, 9, 13, and 17 have been amended. Claims 1-5 and 7-17 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed19 January 2021, with respect to the rejection of claims 1-5 and 7-17 in view of Carter and Harris et al. have been fully considered, but they are not persuasive.
In response to Applicant’s arguments on page 8 of the Remarks, the Applicant has amended claim 13 to overcome the claim objection, therefore, the claim objection has been withdrawn. 
In response to Applicant’s arguments on pages 8-9 of the Remarks, the Applicant has amended claims 1-5 and 7-8 to overcome the previous 101 rejection by positively reciting an active memory and a processor, therefore, the 101 rejection has been withdrawn. 
In light of the previous 112, 6th paragraph claim interpretation, the Applicant amended independent claim 9, by removing “an encoder configured to” which is a claim 
In response to Applicant’s arguments on pages 9-12 of the Remarks, the Applicant contends that the cited prior art, Carter modified by Harris et al. fail to disclose, suggest, or teach “identification data for authentication devices and a location of such authentication devices that are associated with valid authentication with performance of that authentication at a pre-approved location”.
6.	The Examiner respectfully disagrees and asserts that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., valid authentication with performance of that authentication at a pre-approved location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Carter discloses identification data for various authentication devices wherein the identification is included in the authentication mark, such as mobile devices, smartphones, tablets, portable watches, etc. The authentication mark is described as QR code or QRC (quick response code) as shown in paragraphs 133-136. 
Carter discloses identification data for validating devices based upon a specific time and location so that the authentication mark is difficult to spoof, copy or replay without being noticed by the authenticating instance and/or user as show in paragraph 64.

In response to Applicant’s arguments on pages 12-13 of the Remarks, the Applicant contends that the cited prior art, Carter modified by Harris et al. fail to disclose, suggest, or teach “raw GNSS signals located in any case shared between devices”.
The Examiner respectfully disagrees and asserts that Carter discloses GNSS signals located within shared devices such as a mobile terminal or tablet to initiate a transaction request wherein the tablet is equipped with location detection sensors such as a GNSS receiver and other embedded features for obtaining time and associated data enabling the accurate positioning of the tablet and transmitting the signal information as shown in paragraph 66. 
Carter discloses the tablet sending unique device credentials to the authenticating device for authentication based upon the device credentials and the time and location as shown in paragraph 67. 
Carter further discloses GNSS signals located into locations where the GNSS receiver acquired these signals for deriving information used to create unique 
7.	In response to Applicant’s arguments on pages 13-14 of the Remarks, the Applicant contends that the cited prior art, Carter modified by Harris et al. fail to disclose, suggest, or teach “any GNSS simulator and verifying a transaction by comparing raw GNSS data with data that would be expected for a known and approved location of the authenticator at the time of the transaction”.
The Examiner respectfully disagrees and asserts that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that would be expected for a known and approved location of the authenticator at the time of the transaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Carter discloses GNSS being used for verifying a transaction by comparing the data with the location and time of the transaction as shown in paragraphs 78-80 and 88. 
Carter further discloses validity and verification of a transaction based upon the time and location as shown in paragraphs 144, 166, and 173.
8.	Therefore, the rejection of claims 1-5 and 7-16 will be maintained in view of the reasons above and below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (Pub No. 2014/0175179) in view of Harris et al. (Pub No. 2005/0268107).
Referring to the rejection of claim 1, Carter discloses an authenticated device comprising:
- identification of one or more authentication devices distinct from said authenticated device, each comprising a global navigation satellite system antenna and one or more global navigation satellite system signal processing channels, each authentication device associated with an authorized site of performance of an operation by an operating device; and (See Carter, para. 61-62 and Fig. 1, 1a and 1b, i.e. two authentication devices)

However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.
Harris et al. discloses a memory for storing computing instructions; (See Harris et al., para. 24, item 162)
Harris et al. discloses a processor configured to execute said computing instructions to generate an authentication mark; (See Harris et al., para. 24, item 160)
Harris et al. discloses an authenticated device comprising an wherein said authentication mark is optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance of one or more operations by one or more operating devices, said authentication mark comprising data representative (See Harris et al., para. 86-92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Carter’s system and method for context aware passcodes for authenticating and protecting electronic passcodes modified with Harris et al.’s system and method for authenticating users using two or more factors. Motivation for such an implementation would enable unique 

Referring to the rejection of claim 2, (Carter modified by Harris et al.) discloses wherein the sample of one or more of global navigation satellite system raw radio frequency signals comprises data from which a time interval and a Doppler shift of a global navigation satellite system carrier from one or more satellites at a beginning and an end of the time interval may be extracted.  (See Carter, para. 191-192)

Referring to the rejection of claim 3, (Carter modified by Harris et al.)  discloses further comprising position, velocity, and time data of the one or more authentication devices.  (See Carter, para. 86 & 149)

Referring to the rejection of claim 4, (Carter modified by Harris et al.)  discloses said authentication mark being representative of a plurality of sites of performance of operations by said operating devices.  (See Harris et al., para. 153-154)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 5, (Carter modified by Harris et al.) discloses wherein said authentication mark comprising data encoded in one or more of a bar code, a quick response code (QR-Code), a radio-frequency identification (RFID) or an near-field communication (NFC) format.  (See Carter para. 83)


The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 8, (Carter modified by Harris et al.) discloses a non-transitory computer storage medium, having combined therewith said authentication mark.  (See Harris et al., para. 24 and 105)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 9, (Carter modified by Harris et al.) discloses an authentication device configured to produce authentication data for an authenticated device, of one or more of a location or a time interval of performance of an operation by an operating device, said authentication device comprising: 
- a global navigation satellite system antenna assembly; (See Carter, para. 163)
- one or more global navigation satellite system signal processing channels having one or more of global navigation satellite system radio frequency raw signal output ports or global navigation satellite system raw data output ports; (See Carter, para. 61-62)
- a controller configured to: capture samples of the one or more of global navigation satellite system radio frequency raw signal and global navigation satellite system raw data at the output ports of the global navigation satellite system signals 
generate an authentication mark comprising data representative of an identification of the authentication device distinct from said authenticated device and the samples of the one or more of global navigation satellite system radio frequency raw signal and global navigation satellite system raw data; and (See Carter, para. 60 and 86, and Fig. 1 - 1a and 1b, i.e. two authentication devices)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.
Harris et al. discloses an authentication device configured to produce authentication data for an authentication device, of one or more of a location or a time interval of performance of an operation by an operating device, said authentication device (See Harris et al., para. 86-92)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 10, (Carter modified by Harris et al.) discloses wherein the controller comprises a secure processing unit with one or more of cryptographic or pseudo-random number generation (PRNG) functions.  (See Carter, para. 78 and 98-99)

 wherein a PRNG of the secure processing unit is used to generate control sequences to shape a variable radiating diagram at the global navigation satellite system antenna.  (See Carter, para. 94 and 134)

Referring to the rejection of claim 12, (Carter modified by Harris et al.) discloses wherein the global navigation satellite system signal processing channels are configured to use a variable intermediate frequency which is shifted from a baseband frequency by a variable offset, said variable offset being generated by a PRNG of the secure processing unit.  (See Carter, para. 169 and 179)

Referring to the rejection of claim 13, (Carter modified by Harris et al.) discloses an authentication server comprising:
- access to a database comprising identification data of authentication devices declared as being located at authorized sites of performance of operations by the operating device; (See para. 61-62)
- access to an authentication mark comprising data deemed to be representative of an identification of an authentication device distinct from said authenticated device, a time interval of production of said authentication data and of first one or more of global navigation satellite system radio frequency raw signal captured during said time interval; (See Carter, para. 60 and 86, and Fig. 1 - 1a and 1b, i.e. two authentication devices)
- access to a global navigation satellite system signal simulator; (See Carter, para. 164 and 180)

- and second computer logic configured to compare the first one or more of global navigation satellite system radio frequency raw signal and the second one or more of global navigation satellite system radio frequency raw signal and to determine whether the data in the authentication mark is likely to be authentic based on the output of the compare.  (See Carter, para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.
Harris et al. discloses an authentication server comprising: at least one memory configured to store computing instructions (See Harris et al., para. 24, item 162); and one or more processors configured to execute said computing instructions to: (See Harris et al., para. 24, item 160) authenticate an authenticated device by reference to an optically or radio frequency readable authentication mark representative of one or more of a location or a time of performance of an operation by an operating device. (See Harris et al., para. 86-92)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 14, (Carter modified by Harris et al.) discloses a method of producing an optically or radio frequency readable authentication mark for authenticating one or more of locations or times of performance of one or more operations by one or more operating devices with respect to and authenticated device, the method comprising:
- capturing samples of one or more of global navigation satellite system radio frequency raw signals at output ports of global navigation satellite system signals processing channels in an authentication device located at a time and location of performance of the one or more operations by the one or more operating devices; (See para. 61-62)
- generating an authentication mark comprising data representative of an identification of the authentication device distinct from said authenticated device 
- and the samples of the one or more of global navigation satellite system radio frequency raw signal; and (See para. 180 and Fig. 1 - 1a and 1b, i.e. two authentication devices)
- conditioning said authentication mark in said authentication device.  (See para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 
Harris et al. discloses a system and method for authenticating users using two or more factors.

The rationale for combining Carter in view of Harris et al. is the same as claim 1.

Referring to the rejection of claim 15, (Carter modified by Harris et al.)  discloses wherein the authentication mark comprising data representative of a first operation comprises global navigation satellite system radio frequency raw signals conditioned in an authentication message and are sent to an authentication server and the authentication mark comprising data representative of a second operation comprises global navigation satellite system raw data conditioned in one of an authentication tag or an authentication location stamp combined with a product of the second operation.  (See Carter, para. 172-173)

Referring to the rejection of claim 16, (Carter modified by Harris et al.) discloses a method for authenticating an authenticated device comprising an optically or radio frequency readable authentication mark comprising data representative of one or more of locations or times of performance of one or more operations by one or more operating devices, said authentication method comprising:
- accessing a database comprising identification data of authentication devices located at authorized sites of performance of the one or more operations by the one or more operating devices; (See Carter, para. 61-62)

- accessing a global navigation satellite system signal simulator; (See Carter, para. 164 and 180)
- causing a first computing logic to retrieve from the database the location of the authentication device at the time of production of said authentication mark and to cause the global navigation satellite system signal simulator to generate one or more of second global navigation satellite system radio frequency raw signals corresponding to the location of the authentication device during the time interval; (See Carter, para. 76 and 78)
- causing a second computing logic to compare the first one or more of global navigation satellite system radio frequency raw signal and the second one or more of global navigation satellite system radio frequency raw signal and to determine whether the authentication mark is likely to be authentic based on the output of the compare.  (See Carter, para. 79-80)
However, Carter does not explicitly disclose an optically or radio frequency readable authentication mark to authenticate one or more of locations or times of performance. 

Harris et al. discloses a method for authenticating an authenticated device comprising an optically or radio frequency readable authentication mark comprising data representative of one or more of locations or times of -5-Inventors: Lionel RIES et al. Application No.: TBDperformance of one or more operations by one or more operating devices, said authentication method comprising: (See Harris et al., para. 86-92)
The rationale for combining Carter in view of Harris et al. is the same as claim 1.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        July 06, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436